o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november number info release date uil the honorable geoff davis u s house of representatives washington dc dear mr davis conex-145417-09 this letter responds to an inquiry from you and several of your colleagues dated date you asked whether amounts paid for private umbilical cord blood banking services are deductible individuals may deduct expenses paid during a taxable_year for their medical_care or for the medical_care of a spouse or dependent to the extent that the expenses exceed percent of adjusted_gross_income medical_care means in relevant part the diagnosis cure mitigation treatment or prevention of disease sec_213 of the internal_revenue_code relying on the legislative_history of sec_213 courts have interpreted cure mitigation and treatment as actions that address an existing or imminently probable disease physical or mental defect or illness 62_tc_813 12_tc_580 aff’d per curiam 183_f2d_579 6th cir the imminent probability standard enunciated by the courts requires a proximate and immediate link between the expenditure and a disease threatening the taxpayer cord blood contains stem cells that doctors may use to treat disease thus expenses for banking cord blood to treat an existing or imminently probable disease may qualify as deductible medical_expenses however banking cord blood as a precaution to treat a disease that might possibly develop in the future does not satisfy the existing legal standard that at a minimum a disease must be imminently probable we understand that you have proposed_legislation h_r the family cord blood banking act that would allow a medical_expense_deduction for the costs of all umbilical cord blood banking services such a statutory change to sec_213 would provide greater certainty about the deductibility of expenditures_for umbilical cord blood banking services conex-145417-09 i hope this information is helpful i am sending a similar letter to your colleagues please contact --------------------at ---------------------or me at ---------------------if we can assist you further sincerely george j blaine associate chief_counsel income_tax accounting
